DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 7 and 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10 of prior U.S. Patent No. 10,992,993. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.\
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,992,993 and claims 1-19 of U.S. Patent No. 9,998,795. Additionally, claims 1-6, 8-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,448,110, claims 1-21 of U.S. Patent No. 9,712,878, and claims 1-27 of U.S Patent No. 9,456,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated in every aspect by the patented claims of the patents, with the exception of US 9998795, which does not specifically recite that its previously presented media is stored in a media database. However, storing the previously presented media is an obvious variant, at least in view of Sievert et al. (US20100131847) who teaches previously presented media items being stored at a database. Claims 1-21 of the instant application therefore are not patently distinct from the earlier patented claims and as such are unpatentable for obvious-type double patenting. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11-12, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert et al. (US20100131847, hereinafter Sievert) in view of Shoff et al. (US6240555, hereinafter Shoff). ** Sievert, at [0038], incorporates by reference US7421376 to Caruso et al. (hereinafter Caruso). **

Regarding claims 1, 11 and 21, Sievert discloses a method for providing information relating to presented media content (and a system as claimed in claim 11, see Sievert, at least at [0050]-[0053], Fig. 1 and related text), the method comprising:
determining, using a hardware processor, whether a media content item being presented in a video window corresponds with one or more media content items stored in a media database, wherein portions of image data corresponding to the media content item are each associated with a time (see Sievert, at least at [0043]-[0044], [0047]-[0048], [0052]-[0054] and related text, and see Caruso, at least at col 11, lines 55-65 and related text);
selecting, using the hardware processor, supplemental content based on a portion of the image data (see Sievert, at least at [0038], [0043] and related text, and see Caruso, at least at col 3, line 65 – col 4, line 2, col 11, lines 55-65 and related text), and
causing, using the hardware processor, an overlay interface that includes the supplemental content to be presented concurrently with the media content item being presented in the video window (see Sievert, at least at [0021], [0060] and related text).
Sievert does not specifically disclose determining that supplemental content has been generated for the media content item being presented in the video window, wherein the supplemental content is available for one or more portions of image data;
or selecting, using the hardware processor, a portion of the supplemental content;
In an analogous art relating to a system for providing content, Shoff discloses determining whether supplemental content associated with the broadcasted media content item has been generated, wherein the supplemental content is available for one or more portions of image data (see Shoff, at least at col 8, line 62 - col 9, line 19, col 10, lines 7-17 and related text); and
selecting, using the hardware processor, a portion of the supplemental content based on a portion of the image data (see Shoff, at least at col 8, line 62 - col 9, line 19, col 10, lines 7-17 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert to include the limitations as taught by Shoff for the advantage of efficiently providing desired supplemental content to a user.
Regarding claims 2 and 12, Sievert in view of Shoff discloses wherein the media content item is being presented in the video window of a web browsing application (see Sievert, at least at [0048] and related text).
Regarding claims 8 and 18, Sievert in view of Shoff discloses wherein the media content item being presented in the video window is determined to correspond with the one or more media content items stored in the media database further comprises:
generating a fingerprint from at least a portion of media information associated with the media content item being presented in the video window (see Sievert, at least at [0038]-[0039], [0043]-[0044], [0047]-[0048], [0052]-[0054] and related text, and see Caruso, at least at col 3, line 65 – col 4, line 2, col 11, lines 55-65 and related text); and 
determining whether the fingerprint matches one of a plurality of fingerprints associated with the one or more media content items from a fingerprint database (see Sievert, at least at [0038]-[0039], [0043]-[0044], [0047]-[0048], [0052]-[0054] and related text, and see Caruso, at least at col 3, line 65 – col 4, line 2, col 11, lines 55-65 and related text).
Regarding claims 9 and 19, Sievert in view of Shoff does not specifically disclose determining that the media content item is an on-demand video that has been selected for presentation in the video window by comparing the image data corresponding to the media content item with an on-demand video database. However, it is very well-known and common in the art that video may originate from different various different sources and of various types for the advantage of providing a more robust system. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Sievert in view of Shoff to include the specific limitations as above such that Sievert’s system determines the source and/or type of media for the advantage of providing a more robust system.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (previously cited) in view of Shoff (previously cited), as applied to claim 1 above, and further in view of Mehta (US20140298211, hereinafter Mehta).

Regarding claims 3 and 13, Sievert in view of Shoff does not specifically disclose receiving an indication from the web browsing application that the media content item is being presented in the video window.
In an analogous art relating to a system for providing content, Mehta discloses receiving, using a hardware processor, an indication from a web browser extension executing within a web browsing application that a media content item is being presented (see Mehta, at least at [0002], [0026], [0039] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff to include the limitations as taught by Mehta for the advantage of optimizing system processing resources.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (previously cited) in view of Shoff (previously cited) and Mehta (previously cited), as applied to claims 3 and 13 above, and further in view of Mo et al. (US20130272676, hereinafter Mo).

Regarding claims 4 and 14, Sievert in view of Shoff and Mehta does not specifically disclose wherein the indication includes at least one keyword that has been extracted from the media content item being presented in the video window.
In an analogous art relating to a system for providing content, Mo discloses an indication including at least one keyword that has been extracted from the media content item being presented in the video window (see Mo, at least at [0010], [0043], [0054] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff and Mehta to include the limitations as taught by Mo for the advantage of more efficiently providing desired supplemental content to a user using varying techniques.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (previously cited) in view of Shoff (previously cited), as applied to claims 2 and 12 above, and further in view of Konkol et al. (US20110184814, hereinafter Konkol).

Regarding claims 5 and 15, Sievert in view of Shoff discloses indicating supplemental content which is synchronized with the presentation of the media content being presented in the video window is available (see Shoff, at least at col 9, lines 35-40, lines 60-65 and col 10, line 7 – col 11, line 2 and related text), but does not specifically disclose wherein the web browser application includes a web browser extension that presents an indicator within an address bar of the web browsing application.
In an analogous art relating to a system for providing content, Konkol discloses an indicator presented within an address bar of a web browsing application (see Konkol, at least at [0095], Fig. 9 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff to include the limitations as taught by Konkol for the advantage of providing easy access to the content.
Regarding claims 6-16, Sievert in view of Shoff, and further in view of Konkol discloses wherein the web browsing application presents an overlay interface that includes the portion of supplemental content concurrently with the media content item being presented in the video window in response to detecting that the indicator has been selected (see Shoff, at least at col 9, lines 35-40, lines 60-65 and col 10, line 7 – col 11, line 2 and related text).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (previously cited) in view of Shoff (previously cited), as applied to claims 1 and 11 above, and further in view of Mo (previously cited).

Regarding claims 10 and 20, Sievert in view of Shoff does not specifically disclose wherein determining whether the media content item being presented in the video window corresponds with the one or more media content items stored in the media database further comprises: 
extracting the media information from the media content item being presented in the video window.
In an analogous art relating to a system for providing content, Mo discloses wherein determining whether a media content item being presented in the video window corresponds with the one or more media content items stored in the media database further comprises: 
extracting media information from the media content item being presented in the video window (see Mo, at least at [0010], [0043], [0054] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff and Mehta to include the limitations as taught by Mo for the advantage of more efficiently providing desired supplemental content to a user using varying techniques.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421